FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.

Status of the Claims
This action is in response to papers filed 05/12/2021 in which no amendments to the claims were filed and the pending claims set under examining is the claims set last filed on 12/13/2019, in which the claims stand rejected in the Final Rejection dated 03/06/2020. 
Claims 2 and 4-9 were previously canceled.
Claims 1, 3, 10 and 11 are pending and under examination.



Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 1, 3, 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambert (9 August 2007; US 2007/0185022 A1; previously cited) in view of Rodeheaver et al (28 August 2008; WO 2008/103673 A1; previously cited), Kabanov et al (2003; Journal of Controlled Release, 91: 75-83; cited in IDS filed 03/06/2018) and Beckmann et al (1992; The Journal of Cell Biology, 117(6): 1137-1150), and as evidenced by Singh-Joy et al (International Journal of Toxicology, 2008, 27(Supp.2): 93-129; previously cited). 
Regarding claims 1, 3, 10 and 11, Lambert teaches improved therapeutic compositions having enhanced antimicrobial activity comprising a bactericidal/permeability-increasing (BPI) protein product and a bactericidal-activity enhancing polyoxyethylene block copolymer surfactant (poloxamer) surfactant or a bacterial and fungal growth-inhibiting enhancing poloxamer surfactant (abstract; [0045]; Examples 1-4). Lambert teaches the composition is useful in converting an organism that is clinically resistant to an antibiotic into an organism that is clinically susceptible to the antibiotic or improve the antibiotic susceptibility of that organism ([0033] and [0044]).
While Lambert teaches that the preferred bacterial and fungal growth-inhibiting enhancing poloxamer include poloxamer 333, poloxamer 334, poloxamer 335 and poloxamer 403, which are poloxamers with molecular weight and HLB outside the range of about 1100 Da to 3200 Da and HLB 1 to 4 of the claimed poloxamer, however, it would have been obvious to an ordinary artisan at the time Applicant's claimed invention 

With respect to the claimed feature of “to decrease the heat shock protein (Hsp) expression or function in the microorganism” as recited claim 1, it is well-recognized in the prior art in view of Kabanov, poly(ethylene oxide)-poly(propylene oxide) copolymer, in generality, is known to have cell sensitizing activity due to do its essential role ATP depletion in MDR (multiple drug resistant) cells, and that ATP depletion and sensitization effects of poly(ethylene oxide)-poly(propylene oxide) copolymers are related in that there is a clear correlation between ATP depletion induced by poly(ethylene oxide)-poly(propylene oxide) copolymers and amplification of the drug cytotoxic activity  in the MDR cells (Kabanov: abstract; page 76, left column; page 77 to In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 07/06/2020 have been fully considered but they are not persuasive. 
Applicant's argument on pages 3-10 in the Remarks filed 05/12/2021 are substantially the same as the arguments presented in the previous Remarks filed 07/06/2020, which were addressed in the Final Rejection dated 11/12/2020 on pages 8-12 and said responses are incorporated herein in its entirety. 

	Applicant further argues unpredictability of the art by citing an article from Lenoard Amaral et al, which Applicant alleged described that drug resistance in bacterial cells is not uniform and does not necessarily correspond with drug resistance in cancer cells. Given that Leonard Amaral et al described that gram-positive bacteria have efflux pumps more similar to those seen in cancer cells than gram-negative bacteria, Applicant alleged that that those skilled in the art would find that the mechanism between the cancer cells in Kabanov et al and the bacterial in Lambert differ, as Lambert disclosed that the BPI protein product that is administered with poloxamers was specific to gram-negative bacteria. Applicant further alleged that 

	In response, the Examiner disagrees and applicant argument of unpredictability of art in view of Lenoard Amaral et al. is not persuasive.
While Applicant has attempted to provide evidence of nonobviousness by citing Leonard Amaral et al., this evidence is not sufficient to obviate the cited prior arts in the standing 103 rejection. This is because the claimed invention is drawn generically to “microorganism” which include gram-negative bacteria and gram-positive bacteria, among others.  Leonard Amaral et al. discloses that while efflux pumps of cancer cells and those of bacteria may differ which respect to gram-negative bacteria vs. gram positive bacteria, there are agents which obviate these differences such as phenothiazines compounds which obviate not only MDR phenotypes of cancer cells, but also acts bactericidal against both gram-negative and gram-positive bacteria by potentiating the activity of antibiotics to which the bacterium is sensitive even when the bacterium is initially resistant (Leonard Amaral et al., page 240). Contrary to Applicant’s allegation and consistent with Leonard Amaral et al., Lambert teaches and shows that poloxamers enhanced the anti-bacterial activity of a range of antibiotics which inhibits both gram-positive and gram-negative bacteria (Lambert: [0017]; Example 6, Tables 12-15). Thus, Lambert does teaches and provides guidance for using poloxamer in converting an organism (gram-negative and gram-positive bacteria) that is clinical resistant to an antibiotic into an organism that is clinically susceptible to the antibiotic or improve the antibiotic susceptibility of that organism (Lambert: [00176], [0033] and 
Thus, as previously discussed, Rodeheaver provided the guidance that poloxamer with lower molecular weight and HLB and poloxamers with high molecular weight and HLB, such as poloxamer 101, poloxamer 181, poloxamer 182, poloxamer 231, poloxamer 333, poloxamer 334, poloxamer 335 and poloxamer 403 were usefulness in penetrating and/or disrupt established biofilms by weakening or dispersing the polymer matrix of microorganisms thereby diminishing or eliminating its function in providing resilience to the entrenched microorganism, as well as, the poloxamers reduce or eliminate an existing biofilm or inhibit the growth of or eradicate biofilm forming microorganisms, even if the preferred poloxamers were ones with high HLB and molecular weight (Rodeheaver: [0003], [0004], [0016], [0018], [0043], [0048] and [0052]; claims 47 and 55). In the same context, it is also reiterated that Kabanov suggested that Pluronic® block copolymer including Pluronic L61 (Pluronic L61 = poloxamer 181 of Lambert and Rodeheaver, a poloxamer within the scope of the claimed molecular weight and HLB) have the ability, as well as, one of the most efficacious poloxamers, to sensitize MDR cells in generality by depleting ATP in said cells (even if the preferred embodiment of Kabanov was to cancer cells) because Fig.2 of Kabanov not only showed the effectiveness of poloxamer in ATP depletion and cytotoxicity of MDR cancer 
As such, given the prior art recognized the role of poloxamers in sensitizing MDR cells (of microorganism or cancer) by depletion of ATP in said cells thereby leading to amplification of drug cytotoxic activity in said cells, it would have been remain reasonably obvious and predictive for an ordinary artisan at the time Applicant's invention, the administration of poly(ethylene oxide)-poly(propylene oxide) copolymer including a lower molecular weight and HLB such as poloxamer 181 as the poloxamer in the composition Lambert per Rodeheaver, would reasonably result in the effective sensitization of the microorganism to biocidal agents or biostatic agents per Rodeheaver and Kabanov and reduction of heat shock protein (Hsp) expression or function in the microorganism because poly(ethylene oxide)-poly(propylene oxide) copolymer (poloxamer) was reasonably suggested in the prior art for it function in sensitizing MDR cells of microorganism or cancer by depletion of ATP in said cells, and 

	Applicant further argues unpredictability of the art by citing an abstract from Shah describing therein that Pluronic L62 has been shown to have no effect on activity of hexetidine against E. coli, P. fluorescens, S. aureus and S. faecalis, despite the ability of Pluronic F68 and L64 to do so. Thus, Applicant alleged that neither Lambert nor Rodeheaver et al. provide any evidence that poloxamers with the claimed molecular weight of about 1100 Da to about 3200 Da and a hydrophilic lipophilic balance (HLB) of about 1 to about 4 could be used to sensitize microorganisms, let alone that they could reduce or inhibit heat shock protein (HSP) expression or function in a microorganism, and [g]iven that Lambert disclose the use of poloxamers having a molecular weight of 4950-6500 and HLB values from 7-12 or 12-18 while Rodeheaver et al. only demonstrate that poloxamer 188, having a HLB of 29 and a molecular weight of 6500, could inhibit biofilms, those skilled in the art would not find it likely that the claimed copolymers could be used to sensitize a microorganism, let alone reduce or inhibit heat shock protein (HSP) expression or function in a microorganism. (Remarks, pages 13-14).

	In response, the Examiner disagrees and applicant arguments of unpredictability of art in view of Shah is not persuasive.
While Applicant has attempted to provide evidence of nonobviousness by citing Shah and to the extent Shah discloses in the Abstract that Pluronic L62 had no effect no effect on activity of hexetidine against E. coli, P. fluorescens, S. aureus and S. faecalis, this evidence is not sufficient to obviate the cited prior arts in the standing 103 rejection. This is because as discussed above, Kabanov established that Pluronic® block copolymer including Pluronic L61 (Pluronic L61 = poloxamer 181 of Lambert and Rodeheaver, a poloxamer within the scope of the claimed molecular weight and HLB) have the ability, as well as, is one of the most efficacious poloxamers, to sensitize MDR cells in generality by depleting ATP in said cells because Fig.2 of Kabanov not only showed the effectiveness of poloxamer in ATP depletion and cytotoxicity of MDR cancer 
	Thus, the Examiner maintains the position that Lambert and Rodeheaver provided the reasonable predictability and expectation that low-molecular poloxamers such as Pluronic L61 disclosed in Kabanov sensitizes microorganism to biocidal agent or biostatic agent, thereby inhibiting the growth or accumulation of the microorganism. As discussed above, Lambert teaches and shows that poloxamers enhanced the anti-bacterial activity of a range of antibiotics which inhibits both gram-positive and gram-negative bacteria (Lambert: [0017]; Example 6, Tables 12-15). Thus, Lambert does teaches and provides guidance for using poloxamer in converting an organism (gram-negative and gram-positive bacteria) that is clinical resistant to an antibiotic into an organism that is clinically susceptible to the antibiotic or improve the antibiotic susceptibility of that organism (Lambert: [00176], [0033] and [0044]; Example 6, Tables 12-17). In the same context, Rodeheaver established that both low-molecular weight and high-molecular weight poloxamers including the poloxamers disclosed in Lambert 
As such, given the prior art recognized the role of poloxamers in sensitizing MDR cells (of microorganism or cancer) by depletion of ATP in said cells thereby leading to amplification of drug cytotoxic activity in said cells, it would have been remain reasonably obvious and predictive for an ordinary artisan at the time Applicant's invention, the administration of poly(ethylene oxide)-poly(propylene oxide) copolymer including a lower molecular weight and HLB such as poloxamer 181 as the poloxamer in the composition Lambert per Rodeheaver, would reasonably result in the effective sensitization of the microorganism to biocidal agents or biostatic agents per Rodeheaver and Kabanov and reduction of heat shock protein (Hsp) expression or function in the microorganism because poly(ethylene oxide)-poly(propylene oxide) copolymer (poloxamer) was reasonably suggested in the prior art for it function in sensitizing MDR cells of microorganism or cancer by depletion of ATP in said cells, and such depletion of ATP intrinsically results in decrease of heat shock protein (Hsp) expression or function said cells per Beckmann. 
	In sum, the cited prior arts as combined established that poloxamer 181 (Pluronic L61), a poly(ethylene oxide)-poly(propylene oxide) copolymer within the scope of the claimed copolymer having a molecular weight of about 1100 Da to about 3200 Da and HLB of about 1 and about 4, would be reasonably expected to sensitize or improve 
As a result, for at least the reasons discussed above and of record, claims 1, 3, 10 and 11 remain rejected as being obvious and unpatentable over the combined teachings of Lambert, Rodeheaver, Kabanov and Beckmann (and as evidenced by Singh-Joy).

Conclusion
	No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613